office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-123293-09 uil the honorable david dreier member u s house of representatives washington dc attention ---------------- dear congressman dreier this letter responds to your inquiry dated date on behalf of your constituent - ---------------------------- ---------------------asked about the tax treatment of bank deposit losses arising from the foreclosure of financial institutions unfortunately the materials you enclosed did not provide enough information to address -----------------------specific circumstances however i hope the following general information is helpful a taxpayer can deduct any loss not compensated by insurance or otherwise sec_165 of the internal_revenue_code the code the taxpayer must incur the loss as a result of closed and completed transactions that are fixed by identifiable events and except for a special rule relating to disaster losses that is not relevant here actually sustained during the taxable_year sec_1_165-1 of the income_tax regulations in the case of individuals sec_165 and sec_165 of the code the law limits a deduction to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business conex-123293-09 losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft certain taxpayers who experience a loss on their deposits in a qualified_financial_institution due to its bankruptcy or insolvency can elect to treat the loss as either a casualty_loss under sec_165 incurred during the taxable_year or subject_to certain limitations as an ordinary_loss incurred in a transaction entered into for profit under sec_165 sec_165 of the code a qualified_financial_institution includes any bank as defined in sec_581 any institution described in sec_591 any credit_union where federal or state law insures protects or guarantees deposits or accounts or any similar institution chartered and supervised under federal or state law sec_165 of the internal_revenue_code i am enclosing copies of publication casualties disasters and thefts and the instructions for form_4684 which have more detail on the rules for reporting losses on deposits in insolvent or bankrupt financial institutions i hope this information is helpful if you have further questions please call me or -------- ----------------------at --------------------- sincerely enclosures __________________________ thomas d moffitt chief branch income_tax and accounting
